POLLBY, J.
This is an appeal from a decree of foreclosure of a real estate mortgage and from an order overruling the de- ' fendants’ motion for a new trial. There was a settled record prepared and filed in the lower court, and appellants, in preparing their record on appeal, copied into their “statement of the case” the entire proceedings that took place in the trial court. This includes the summons with the title of the cause in full. Many lengthy exhibits to which no objections or exceptions were taken, and which could have been- covered by a mere statement of their contents or the nature of the instruments, are set out in full. All of the testimony — much- of which was received without objection —is set out by question and -answer in Ml. Many colloquies between opposing counsel that have no bearing whatever on the matters in controversy are copied verbatim into appellants’ statement. In fact, no- attention whatever has been paid to the statute or the fades of this court relative to the preparation, of records on appeal. Appellants’ “statement of the case,” exclusive -of the pleadings, -covers more than 140 pages of printed matter, w'hil-e all that is necessary to present the alleged errors -complained of would not -cover 20 pages. Appellants’ attention was called! to. this -condition of the record by respondents in their printed ¡brief, and again, at the oral argument. Appellants have been given ample -opportunity to take steps necessary to- so- amend their record *508as 'to make it comply with the statute and the rules of this court, but no move in that direction has been made, and, because of the lapse of time since this matter was called to’’ their attention, we conclude that they do not intend to- give the matter further consideration.
The ease comes squarely within what is said in Donahoe v. Adebar, 34 S. D. 471, 149 N. W. 175, and the cases therein cited; and, for the reasons given in those cases, the judgment and order appealed from are affirmed.